Citation Nr: 0630401	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for disability of the right 
forearm, wrist and hand, including possible nerve damage. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1971 to June 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2003, the veteran testified at a Board hearing. This 
issue was remanded by the Board in March 2004.

In July 2004 and January 2005 statements from the veteran, it 
appears that the veteran is raising new claims of entitlement 
to compensation under 38 U.S.C.A. § 1151 for complications 
arising from a liver biopsy and entitlement to service 
connection for depression and post-traumatic stress disorder.  
Thus, these issues are hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Right thumb disability, diagnosed as degenerative changes 
of the metacarpal phalangeal joint of the right thumb, was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is the veteran's right thumb 
disability related to the veteran's service-connected 
residuals of injury to right index finger. 

2.  Except for the veteran's service connected residuals of 
right index finger injury and nonservice-connected right 
thumb disability, diagnosed as degenerative changes of the 
metacarpal phalangeal joint of the right thumb, there is no 
medical diagnosis of any current disability of the right 
forearm, wrist and hand, including possible nerve damage. 


CONCLUSIONS OF LAW

1.  Right thumb disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service, nor is any 
disability of the right thumb proximately due to or the 
result of the veteran's service-connected residuals of injury 
to right index finger.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  Disability of the right forearm, wrist and hand, 
including possible nerve damage, was not incurred in or 
aggravated by the veteran's active duty service, nor is any 
disability of the right forearm, wrist and hand, including 
possible nerve damage, proximately due to or the result of 
the veteran's service-connected residuals of injury to right 
index finger.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a May 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the May 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to send any evidence in his 
possession that pertains to his claim.  The Board finds that 
the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction  (AOJ) decision 
on a claim for VA benefits.  In this case, in its March 2004 
remand, it appears that the Board took jurisdiction over the 
issue of service connection for disability of the right 
forearm, wrist and hand because it was inextricably 
intertwined with the issue of service connection for 
residuals of injury of the right index finger.  However, the 
Board noted that VCAA notice had not been sent to the veteran 
concerning the issue of the right forearm, wrist and hand and 
instructed the RO to comply with the VCAA notice requirements 
on remand.  The RO then took action by sending a VCAA notice 
to the veteran for disability of the right forearm, wrist and 
hand.  Thus, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless.  
Although the notice provided to the veteran in May 2004 was 
not given prior to the first AOJ adjudication of the claim 
for residuals of right finger injury, the notice was provided 
prior to the veteran's claim being returned to the Board for 
appellate review.  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in December 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).

By way of background, the March 2004 Board decision granted 
service connection for residuals of a right index finger 
injury.  Based on the veteran's October 2003 hearing 
testimony that he was also claiming disability involving the 
right forearm, wrist and hand, including possible nerve 
damage, and a November 2003 VA treatment record that showed 
complaints related to the forearm, wrist, thumb and finger, 
it appears that the Board determined that these issues were 
inextricably intertwined and further medical testing would be 
scheduled in the future regarding any right 
forearm/wrist/hand symptoms.  Thus, in that same decision, 
the Board remanded the question of disability of the right 
forearm, wrist and hand, including possible nerve damage, as 
related to the inservice injury.

The Board has reviewed all the medical evidence of record 
associated with the claims file.  The veteran's service 
medical records are silent with respect to any complaints of 
injuries to the veteran's right forearm, wrist or hand, 
except a March 1971 treatment record that indicated the 
veteran smashed his right index finger.  A June 1971 service 
examination prior to discharge showed that the upper 
extremities were evaluated as clinically normal.  

A June 2002 VA examination diagnosed the veteran with status 
post fracture right index finger, recurrent pain with some 
initial loss of full palmar flexion in the index finger that 
can be corrected.  No other disabilities of the right 
extremity were noted. 

The first post service medical evidence of record concerning 
any other disability of the right forearm, wrist and hand is 
a November 2003 VA treatment record, 32 years after active 
service.  This record indicated that the veteran complained 
of a history of progressive right forearm, wrist and hand 
pain associated with paresthesias over the thumb and index 
finger.  The impression was right forearm, wrist and hand 
pain, rule out peripheral neuropathy.  A contemporaneous x-
ray of the right forearm was normal.  In December 2003, a 
nerve conduction study was completed at the VA.  The results 
were normal motor and sensory conduction study of right 
median, ulnar and radial nerves and normal EMG findings in 
the right cervical paraspinals and tested muscles of the 
right upper extremity.  The impression was a negative 
electrodiagnosis study.  

On remand, the veteran was afforded a VA examination in 
December 2004.  The claims file was reviewed.  
Contemporaneous x-rays showed no acute fractures or 
dislocations.  The wrist joint spaces were well maintained.  
The right first MCP joint showed mild degenerative disease 
including perarticular calcifications.  It was a normal 
appearing index finger.  The examiner also noted the December 
2003 nerve conduction study.  The examiner diagnosed the 
veteran with degenerative changes of the metacarpal 
phalangeal joint of the right thumb.  The examiner found that 
it was less likely than not that the veteran's right thumb 
condition was related to his service connected right index 
finger.  

The Board notes that the VA examination was scheduled for the 
express purpose of determining any current disabilities of 
the right forearm, wrist and hand.  In the report, the 
examiner expressly acknowledged this purpose, reported all of 
the clinical findings and found that the only disability the 
veteran had was degenerative changes of the right thumb. 

The Board acknowledges that veteran's statements concerning 
the pain he experiences in his right forearm, wrist and hand.  
However, there is no medical diagnosis of any other 
disability and the nerve conduction study was negative.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  
Thus, as there are no other disabilities diagnosed besides 
the service-connected right index finger and the non-service 
connected right thumb, the Board must now only determine 
whether service connection is warranted for degenerative 
changes of the right thumb. 

Initially, the Board notes that when determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  Based on the medical 
evidence of record, service connection is not warranted on a 
direct theory of entitlement for right thumb disability.  
There is no evidence of any injury or complaints of pain of 
the right thumb while in service, nor is there any evidence 
of arthritis of the right thumb within one year of service so 
the service incurrence of arthritis may not be presumed.  The 
first medical evidence of right thumb disability is the 
December 2004 VA examination report, which was 33 years after 
service.  Thus, there is no supporting evidence of a 
continuity of pertinent symptomatology since service to 
suggest a direct link to service.  Moreover, given the VA 
medical examiner's opinion that there is no link between the 
veteran's thumb and his service-connected right index finger, 
and there is no other competent evidence of record which 
links the veteran's thumb to any incident that occurred 
during the veteran's active duty service, service connection 
for right thumb disability is also not warranted on a 
secondary theory of entitlement.  

Therefore, based on the medical evidence of record, the Board 
must conclude that, with the exception of the service-
connected right index finger, service connection is not 
warranted on a direct or secondary theory for disability of 
the right forearm, wrist and hand, including possible nerve 
damage.  There is no medical evidence of any disability of 
the right forearm, wrist and hand except the veteran's 
service connected right index finger and nonservice connected 
right thumb disability.  Further, there is no medical 
evidence linking the right thumb disability to service or the 
veteran's service-connected right index finger.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for service connection.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


